Citation Nr: 1734381	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected gout.

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the left foot.

5.  Entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the right foot. 

6.  Entitlement to restoration of a 20 percent rating for moderate instability of the left knee associated with chondromalacia.


7.  Entitlement to restoration of a 20 percent rating for moderate instability of the right knee associated with chondromalacia.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from March 1974 to March 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

In a statement submitted in April 2017, prior to the promulgation of a decision in the appeal, the Veteran requested the withdrawal of his claims of entitlement to higher ratings for gout, chondromalacia of the left and right knees, and plantar fasciitis with calcaneal spurs of the left and right feet; entitlement to restoration of the 20 percent ratings for moderate instability of the left and right knees; and entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 20 percent for service-connected gout have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the left knee have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the right knee have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).  

4.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the left foot have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the right foot have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

6.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to restoration of a 20 percent rating for moderate instability of the left knee associated with chondromalacia have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

7.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to restoration of a 20 percent rating for moderate instability of the right knee associated with chondromalacia have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

8.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105 (2016); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In an April 2017 statement, the Veteran, through his representative, requested the withdrawal of all issues on appeal, which are the claims of entitlement to higher ratings for gout, chondromalacia of the left and right knees, and plantar fasciitis with calcaneal spurs of the left and right feet; entitlement to restoration of the 20 percent ratings for moderate instability of the left and right knees; and entitlement to TDIU.  Thus, pursuant to the Veteran's request, those claims are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issues set forth on the title page of this decision, and hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The claim of entitlement to a rating in excess of 20 percent for service-connected gout is dismissed.

The claim of entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the left knee is dismissed. 

The claim of entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the right knee is dismissed.

The claim of entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the left foot is dismissed. 

The claim of entitlement to a rating in excess of 10 percent for service-connected plantar fasciitis with calcaneal spurs of the right foot is dismissed. 

The claim of entitlement to restoration of a 20 percent rating for moderate instability of the left knee associated with chondromalacia is dismissed. 

The claim of entitlement to restoration of a 20 percent rating for moderate instability of the right knee associated with chondromalacia is dismissed. 

The claim of entitlement to a TDIU is dismissed. 



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


